DETAILED ACTION
The communication received on 03/29/2022 is acknowledged by the Examiner.  Claims 1-8 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a web forming portion, a moisture imparting portion, a pressurizing portion, and a heating portion in claim 8.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In addition, claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relative position of the different parts of the device or system.  Note that the claims only recite the parts without any connection to one another.   
The language of claim 8 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a web forming portion that forms a web by accumulating a defibrated product” renders the claim indefinite because it is unclear what “the web forming portion” really is within the context of the apparatus.  The same applies to other limitations such as a moisture imparting portion, a pressurizing portion, and a heating portion.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoko Nakai et al.       US 20220097262 A1.
Regarding claim 1, Nakai discloses: A sheet manufacturing method (Para [0003] and only one Figure as noted in para [0006].) comprising: a web forming step of forming a web by accumulating a defibrated product in a dry manner (Para [0062] discloses “The compact-manufacturing apparatus 100 shown in FIGURE is an apparatus that coarsely crushes and defibrates a fiber raw material M1 to obtain fibers (defibrated material M3), mixes the fibers and a binder in a mixing section 17, accumulates the mixture, and forms this accumulated product, referred to as a second web M8, into a sheet S as a compact by a formation section 20.); a moisture imparting step of imparting the web with moisture (Various parts of the disclosure such as para [0004], [0025], [0033], and in particular para [0041] and claim 1.); a pressurizing step of pressurizing the web to which the moisture is imparted (Para [0116], figure, and claim 1.); and a heating step of heating the web to which the moisture is imparted (Para [0117], figure, and claim 1.), wherein a water content of the web to which the moisture is imparted in the moisture imparting step is 12% by mass or more (Para [0046] discloses “…the moisture content of the web with respect to the total mass of the web at the time of completion of the humidifying step, may be 5.0 mass % or more and 60.0 mass % or less, 7.0 mass % or more and 50.0 mass % or less, or 10.0 mass % or more and 40.0 mass % or less.”), a pressure applied to the web in the pressurizing step is 0.2 MPa or more (Para [0051] discloses “The pressurization in the forming step may be performed at 0.1 MPa or more and 100 MPa or less or 0.3 MPa or more and 20 MPa or less.”), and a temperature of the web in the heating step is 100° C. or lower (Para [0049] discloses “The heating temperature in the forming step is not particularly limited, and may be 50° C. or more and 100° C. or less, 55° C. or more and 95° C. or less, or 60° C. or more and 90° C. or less.”).

Regarding claim 2, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:  wherein a water content of the web to which the moisture is imparted in the moisture imparting step is 40% by mass or less (Para [0046] discloses “…the moisture content of the web with respect to the total mass of the web at the time of completion of the humidifying step, may be 5.0 mass % or more and 60.0 mass % or less, 7.0 mass % or more and 50.0 mass % or less, or 10.0 mass % or more and 40.0 mass % or less.”).

Regarding claim 3, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:  wherein the pressure applied to the web in the pressurizing step is 10 MPa or less (Para [0051] discloses “The pressurization in the forming step may be performed at 0.1 MPa or more and 100 MPa or less or 0.3 MPa or more and 20 MPa or less.”).

Regarding claim 4, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:   wherein the temperature of the web in the heating step is 60° C. or higher Para [0049] discloses “The heating temperature in the forming step is not particularly limited, and may be 50° C. or more and 100° C. or less, 55° C. or more and 95° C. or less, or 60° C. or more and 90° C. or less.”).

Regarding claim 5, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:   wherein the pressurizing step and the heating step are performed at the same time (Para [0142] discloses “…a forming step of heating and pressurizing the water-added web to obtain a compact…”.  Also, Para [0140] discloses “The present disclosure encompasses …, for example, a configuration having the same function, method, and result or a configuration having the same purpose and effect, OR “The present disclosure also encompasses a configuration that exhibits the same effect or achieves the same purpose as those of the configuration described in the embodiment.”  Therefore, the cited reference does implicitly suggest the application of pressure and heat at the same time.).

Regarding claim 6, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:   further comprising before the pressurizing step and the heating step, a binder adding step of adding a binder to at least one of the defibrated product and the web (Para [0142].).

Regarding claim 7, Nakai discloses all of the limitations of its base claim 1.  Nakai further discloses:   wherein water vapor or mist is imparted to the web in the moisture imparting step (Para [0041], [0048], [0091], and claim 1.).

Regarding claim 8, Nakai discloses: A sheet manufacturing apparatus (Para [0003] and only one Figure as noted in para [0006].) comprising:  a web forming portion that forms a web by accumulating a defibrated product in a dry manner (Para [0062] discloses “The compact-manufacturing apparatus 100 shown in FIGURE is an apparatus that coarsely crushes and defibrates a fiber raw material M1 to obtain fibers (defibrated material M3), mixes the fibers and a binder in a mixing section 17, accumulates the mixture, and forms this accumulated product, referred to as a second web M8, into a sheet S as a compact by a formation section 20.); a moisture imparting portion that imparts moisture to the web (Various parts of the disclosure such as para [0004], [0025], [0033], and in particular para [0041] and claim 1.); a pressurizing portion that pressurizes the web to which the moisture is imparted (Para [0116], figure, and claim 1.); and a heating portion that heats the web to which the moisture is imparted (Para [0117], figure, and claim 1.), wherein a water content of the web to which the moisture is imparted in the moisture imparting portion is 12% by mass or more (Para [0046] discloses “…the moisture content of the web with respect to the total mass of the web at the time of completion of the humidifying step, may be 5.0 mass % or more and 60.0 mass % or less, 7.0 mass % or more and 50.0 mass % or less, or 10.0 mass % or more and 40.0 mass % or less.”), a pressure applied to the web in the pressurizing portion is 0.2 MPa or more (Para [0051] discloses “The pressurization in the forming step may be performed at 0.1 MPa or more and 100 MPa or less or 0.3 MPa or more and 20 MPa or less.”), and a temperature of the web in the heating portion is 100° C. or lower (Para [0049] discloses “The heating temperature in the forming step is not particularly limited, and may be 50° C. or more and 100° C. or less, 55° C. or more and 95° C. or less, or 60° C. or more and 90° C. or less.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TSUKASA OTA (US 20190232606 A1) is directed to a sheet manufacturing apparatus including: a web forming unit that includes a first depositing unit which forms a first web by depositing a first material containing fibers and a second depositing unit which forms a second web by depositing a second material containing fibers on the first web, and that forms a web for processing; and a processing unit that manufactures a sheet by performing processing including heating with respect to the web for processing formed by the web forming unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748  

/Eric Hug/Primary Examiner, Art Unit 1748